Opinion filed July 31, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

 Nos. 11-11-00346-CR, 11-11-00347-CR, 11-11-00348-CR, & 11-11-00349-CR
                               __________

                         ELEAZAR HERNANDEZ, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 35th District Court

                                      Brown County, Texas

             Trial Court Cause Nos. CR21139, CR21228, CR21515, & CR21635


                              MEMORANDUM               OPINION
       Eleazar Hernandez entered an open plea of guilty to the following offenses: delivery of a
controlled substance in a drug-free zone (No. 11-11-00346-CR), possession of a controlled
substance and possession of a controlled substance in a drug-free zone (No. 11-11-00347-CR),
delivery of a controlled substance in a drug-free zone (No. 11-11-00348-CR), and delivery of
marihuana in a drug-free zone (No. 11-11-00349-CR). After accepting appellant’s pleas of
guilty and receiving evidence pertaining to punishment, the trial court assessed his punishment at
confinement for a term of nine years in the Institutional Division of the Texas Department of
Criminal Justice for each conviction with the sentences to be served concurrently. We dismiss
the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the records
and applicable law and states that he has concluded that the appeal are frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the
records and file a response to counsel’s brief. A response has not been filed.1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the records, and we agree that the appeals are without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeals are dismissed.


                                                                                    PER CURIAM
July 31, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       1
           By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                   2